Title: To Alexander Hamilton from John H. Buell, 12 December 1799
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington  Vermont 12th. Decr. 1799
          
          I have been honored with yours of the 30th. of Novr., the Clothing mentioned in yours has this Day arrived at this place compleat for two Companies, Coats and Vest included. The Pay Master is now dividing them to the Captains and to Morrow Capt. Bissel will leave this Place for Westminster with two Lieutenants.
          Capt. McClary will start at the same time with one Lieut. for Newbury. I fear that the Genl. will think it strange that those Officers have not gone before—Capt. McClary has been sick and not able to go and some of the other Officers have but lately Joined, they will now take on their Clothing with them which is good.  
          We have got several Recruits and the prospect of filling these Companies I think is favorable—
          There were two Recruits at Middletown in Connecticut Inlisted more than a year since by Capt Bissel they had never received any Clothing and no Officer to take Charge of them I have taken the Liberty to   Order them here to Join Capt. Bissel accordingly they have come and joined him which I hope will meet your approbation—
          Captains Bissel and McClary have waited on me and requested me to write to the Genl. for your approbation for me to appoint such a number of Non Commissioned Officers as I should think necessary for their respective Recruiting Companies and that these Noncommissioned Officers be mustered and receive Pay as such, they Consider these Companys to be Additional Companys to the 2nd. Regt.
          Inclosed is a Copy of a Letter from Lieut. Dwight to me in consequence of which I have directed  him to Recruit in Bennington untill I Receive directions from you on the subject. Since his application for a Court of Inquiry I believe all the Officers here  have treated him with that Respect which his Rank entitles him to—
          A Drummer Hall Inlisted for the 16th. Regt and left here sick by Capt. Woodward has given himself up as a   Deserter from the 1st. Regt of Artillery and I  am told that their is a number of Deserters from the Western army which are wishing to give themselves up to me—Will you please Sir to give me some Instructions respecting Hall which will be my guide in like Cases—I find already by experience that some Contingent money in this District is absolutely necessary to pay for taking up Deserters Advertisements the Officers Bills for Stationary Postage of Letters &c &c—
          I do not feel myself Authorised to give any Draught on the Pay Master for Money except for Bounty and Premium
          Some few Articles of Camp Equipage which is necessary  I have Ordered the Contractor to Purchase and have made myself Accountable for the payment untill further Orders—
          Elijah Payne Esqr lives in Williamston one hundred miles from Bennington—
          I have honor to be Sir with great Respect Your Hbl. Servt.
          
            John H. Buell Major
            2d. Regt. Infantry
          
          Majr. Genl. Hamilton
        